UNITED STATES SECURITIES & EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x The Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 29, 2012, or o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to . Commission File No. 1-5375 PULSE ELECTRONICS CORPORATION (Exact name of registrant as specified in its Charter) PENNSYLVANIA 23-1292472 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 12220 World Trade Drive San Diego, CA (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: 858-674-8100 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to the filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer (as defined in Rule 12b-2 of the Act). Large accelerated filero Accelerated filerx Non-accelerated filero Smaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNox Indicate the number of shares outstanding of each of the issuer’s classes of Common Stock, as of August 7, 2012: 42,285,395 PART I FINANCIAL INFORMATION PAGE Item 1. Financial Statements Condensed Consolidated Balance Sheets (Unaudited) 3 Condensed Consolidated Statements of Operations (Unaudited) 4 Condensed Consolidated Statement of Comprehensive Loss (Unaudited) 5 Condensed Consolidated Statements of Cash Flows (Unaudited) 6 Condensed Consolidated Statement of Changes in Shareholders’ Deficit (Unaudited) 7 Notes to Unaudited Condensed Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures About Market Risk 24 Item 4. Controls and Procedures 24 PART II OTHER INFORMATION Item 1. Legal Proceedings 25 Item 1a. Risk Factors 25 Item 6. Exhibits 25 Exhibit Index 26 2 Table of Contents PART I.FINANCIAL INFORMATION Item 1:Financial Statements Pulse Electronics Corporation and Subsidiaries Condensed Consolidated Balance Sheets (Unaudited) In thousands Assets June 29, 2012 December 30, 2011 Current assets: Cash and cash equivalents $ $ Accounts receivable, net Inventory, net Prepaid expenses and other current assets Total current assets Long-term assets: Property, plant and equipment Less accumulated depreciation Net property, plant and equipment Deferred income taxes Intangible assets, net Other assets $ $ Liabilities and Shareholders’ Deficit Current liabilities: Accounts payable $ $ Accrued expenses and other current liabilities Current portion of long-term debt Total current liabilities Long-term liabilities: Long-term debt Convertible senior notes Deferred income taxes Other long-term liabilities Shareholders’ deficit: Pulse Electronics Corporation shareholders’ deficit: Common stock and additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive income Total Pulse Electronics Corporation shareholders’ deficit ) ) Non-controlling interest Total shareholders’ deficit ) ) $ $ See accompanying Notes to Unaudited Condensed Consolidated Financial Statements. 3 Table of Contents Pulse Electronics Corporation and Subsidiaries Condensed Consolidated Statements of Operations (Unaudited) In thousands, except per share data Three Months Ended Six Months Ended June 29, 2012 July 1, 2011 June 29, 2012 July 1, 2011 Net sales $ Cost of sales Gross profit Selling, general and administrative expenses Severance, impairment and other associated costs Cost related to unsolicited takeover attempt Operating loss ) Other (expense) income: Interest expense, net ) Other (expense) income, net ) ) Total other expense ) Loss from continuing operations before income taxes ) Income tax (expense) benefit ) ) Net loss from continuing operations ) Net earnings from discontinued operations Net loss ) Less: Net (loss) earnings attributable to non-controlling interest ) 44 ) 92 Net loss attributable to Pulse Electronics Corporation $ ) $ ) $ ) $ ) Amounts attributable to Pulse Electronics Corporation common shareholders: Net loss from continuing operations $ ) $ ) $ ) $ ) Net earnings from discontinued operations Net loss attributable to Pulse Electronics Corporation $ ) $ ) $ ) $ ) Per share data: Basic (loss) earnings per share: Net loss from continuing operations $ ) $ ) $ ) $ ) Net earnings from discontinued operations Net loss attributable to Pulse Electronics Corporation $ ) $ ) $ ) $ ) Diluted (loss) earnings per share: Net loss from continuing operations $ ) $ ) $ ) $ ) Net earnings from discontinued operations Net loss attributable to Pulse Electronics Corporation $ ) $ ) $ ) $ ) See accompanying Notes to Unaudited Condensed Consolidated Financial Statements. 4 Table of Contents Pulse Electronics Corporation and Subsidiaries Condensed Consolidated Statement of Comprehensive Loss (Unaudited) In thousands Three Months Ended Six Months Ended June 29, 2012 July 1, 2011 June 29, 2012 July 1, 2011 Comprehensive loss: Net loss $ ) $ ) $ ) $ ) Other comprehensive income: Currency translation adjustment 90 Total comprehensive loss ) Comprehensive (loss) income attributable to non-controlling interests ) 44 ) 92 Comprehensive loss attributable to Pulse Electronics Corporation $ ) $ ) $ ) $ ) See accompanying Notes to Unaudited Condensed Consolidated Financial Statements. 5 Table of Contents Pulse Electronics Corporation and Subsidiaries Condensed Consolidated Statements of Cash Flows (Unaudited) In thousands SixMonthsEnded June29,2012 July1,2011 Cash flows from operating activities: Net loss $
